                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Robert L. Mitchell,                          )       Civil Action No. 4:19-cv-2114-RMG-TER
                                             )
                           Plaintiff,        )
                                             )
          V.                                 )                      ORDER
                                             )
Scott Lewis, et al.                          )
                                             )
                           Defendants.       )


       Before the Court is Plaintiffs Appeal and Objection (Dkt. No. 17) to the Magistrate

Judge's Order (Dkt. No. 14) requiring Plaintiff to comply with the Court's proper form order and

denying a motion to strike.     For the reasons set forth below, the Court overrules Plaintiffs

Objections.

I.     Background

       Plaintiff Mitchell filed this action pursuant to 42 U.S.C. § 1983, alleging vanous

constitutional violations while Plaintiff was incarcerated. (Dkt. No. 1.)   On July 29, 2019, the

Magistrate Judge issued a proper form order, directing the Plaintiff to file an amended complaint

within twenty-one days to cure various pleading deficiencies in his Complaint. (Dkt. No. 7.) The

Plaintiff failed to file an amended complaint, and instead filed a "motion to strike," seeking to

strike the Magistrate Judge's proper form order. (Dkt. No. 10.) The Magistrate Judge, in a text

order, denied the motion to strike and reiterated that the Plaintiff must file an amended complaint

to cure pleading deficiencies, setting a new deadline for September 26, 2019. (Dkt. No. 14.)

       Plaintiff failed to comply with that deadline as well, and instead objected the Magistrate

Judge's decision to this Court, arguing the Magistrate Judge's order was "submerged with malice,"

introduced "scandalous matter" and that the Magistrate Judge is biased and should recuse himself
from the case. (Dkt. No. 17.) The Court addresses these matters and affirms the holdings of the

Magistrate Judge.

II.     Legal Standard

        Review of a magistrate judge' s decision on non-dispositive matters is deferential and a

magistrate judge' s order on such issues will be set aside only if it is "clearly erroneous or is

contrary to law." Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(l)(A); Owens v. Stirling, No.

015MC00254TLWPJG, 2016 WL 3397586, at *2 (D.S.C. June 21, 2016) (applying the clearly

erroneous or contrary to law standard to objections to a magistrate judge' s discovery order). A

decision "is ' clearly erroneous' when although there is evidence to support it, the reviewing court

on the entire evidence is left with the definite and firm conviction that a mistake has been

committed." United States v. US. Gypsum Co., 333 U.S. 364, 395 (1948). 1

III.   Discussion

       The Court finds that the Magistrate Judge has ably addressed these issues. The Court, as

required by Goode v. Cent. Virginia Legal Aid Soc y, Inc., 807 F.3d 619 (4th Cir. 2015) and Fourth

Circuit cases applying Goode, provided Plaintiff with an opportunity to amend his complaint to

cure pleading deficiencies. The Court reiterated this holding via text order. Given the pleading

deficiencies laid out in the Magistrate Judge's proper form order (Dkt. No. 7), the Court agrees

that it is proper for Plaintiff to be given time to amend his complaint to cure any deficiencies.

Plaintiff, however, has failed to comply with the court' s orders and his Complaint remains

deficient in the manner detailed by the Magistrate Judge. Therefore, the Court denies Plaintiffs

appeal and objections, and requires Plaintiff to file an amended complaint no later than twenty-

one (21) days after the issuance of this Order. Should Plaintiff fail to comply with this Order, his


1
  After reviewing the entire docket and record in this case, the Court holds that it would affirm the
ruling of the Magistrate Judge even if applying a de nova standard of review.
                                                 2
Complaint will be subject to dismissal with prejudice for failure to comply with an Order of the

Court pursuant to Rule 41.

       Finally, in his objection, Plaintiff makes reference to a judge having to "recuse himself'

for "personal bias or prejudice."   To the extent Plaintiff seeks the recusal of Judge Gergel and

Judge Rogers in his objections, that request is denied. See Liteky v. United States, 510 U.S. 540,

551 (1994) ("[T]he judge is not ... recusable for bias or prejudice, since his knowledge and the

opinion it produced were properly and necessarily acquired in the course of the proceedings, and

are indeed sometimes ... necessary to completion of the judge' s task").

IV.     Conclusion

       For the foregoing reasons, the Court OVERRULES the Plaintiffs Objections (Dkt. No.

17), AFFIRMS the Magistrate Judge ' s Orders (Dkt. Nos. 7, 14) and ORDERS that the Plaintiff

file an amended complaint curing the deficiencies detailed by the magistrate judge in the proper

form order (Dkt. No. 7) within TWENTY-ONE (21) DAYS of this Order.

       AND IT IS SO ORDERED.



                                                     Richard Mark G e
                                                     United States District
November l, 2019
Charleston, South Carolina




                                                 3
